Citation Nr: 0933818	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected bowel incontinence, evaluated as 30 percent 
disabling.

2.  Entitlement to an initial increased (compensable) 
evaluation for service-connected irritable bowel syndrome 
[after a 30 percent deduction for impairment existing prior 
to service under the provisions of 38 C.F.R. § 4.22].

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 12 to November 4, 
1966.  He was born in 1946.

The Veteran has had one or another claim pending before the 
Board of Veterans Appeals (the Board) for some time.  
Although not technically part of the current appeal, some of 
the history of his other claim is pertinent to the ultimate 
resolution of the current appeal, and will thus be included 
herein.

In sum, the Veteran's claim for entitlement to service 
connection for irritable colon syndrome was initially brought 
before the Board in July 1997 after an April 1995 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  From the outset, it was never argued 
that the Veteran had not had an irritable colon syndrome 
prior to service, but rather that the pre-existing disability 
had been aggravated as a result of service.  In a decision in 
July 1997, the Board denied that claim.

The Veteran and his then attorney took the case to the U.S. 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board's 1997 decision on the basis that the 
Veteran's claim was well grounded; and thus, VA had a duty to 
develop same.  The Board accordingly remanded the case for 
substantive evidentiary development in August 1999.

In April 2001, at the request of the Veteran, the Board 
remanded the case for the conduction of a Travel Board 
hearing by a Veterans Law Judge at the VARO.  The Travel 
Board hearing was held in June 2001 at the VARO; a transcript 
is of record.

In May 2002, the Board again denied the claim on the 
substantive merits.  

The Veteran again took the case to the Court which, in 
January 2003, vacated the Board's 2002 decision and remanded 
the case to the Board for action consistent with the Joint 
Motion of record.

In January 2005, the Board again remanded the case primarily 
for resolution by qualified experts of conflicts within 
medical opinions.

In a rating action by the VARO in August 2005, service 
connection for irritable bowel syndrome (IBS) was granted 
with an evaluation of 0% effective February 9, 1995; a 
separate 10 percent evaluation was assigned for bowel 
incontinence from February 9, 1995.  At the time of that 
action, the VARO noted that this constituted a full grant of 
the benefit then sought on appeal.  Specifically, the VARO 
discussed the pivotal elements of the claim as follows:

The Board of Veterans Appeals remanded your claim 
for a review and medical opinion by an appropriate 
specialist in order to ascertain whether there was 
aggravation or exacerbation of your irritable bowel 
syndrome during your service in the military.  The 
examiner opined that irritable bowel syndrome is 
well known to frequently coincide with stress or 
emotional conflict, however in your case, the 
exacerbation was with such intensity as to cause 
incontinence of bowel, that this must be considered 
aggravated of the symptoms.  Service connection for 
irritable bowel syndrome with bowel incontinence 
has been granted because this condition, which 
existed prior to service, permanently worsened as a 
result of service.  (emphasis added)

Importantly, the VARO further held that:

The difference between disability evaluations 
before and after military service determines the 
degree of disability subject to service connection.  
In this case, the disability is considered severe 
going into the military and severe upon discharge, 
however we have determined a separate rating for 
bowel incontinence is appropriate as this is the 
actual measurable aggravation of your condition.  
Prior to service, the irritable bowel syndrome is 
considered 30 percent disabling based on evidence 
which showed you experienced daily symptoms of 
abdominal distress manifested by recurrent spasms 
and 2-3 loose bowel movements a day which is 
consistent with constant abdominal distress, but 
never associated with fecal incontinence.  A 30 
percent evaluation is also currently warranted for 
this condition; therefore, the post-service 
evaluation is 0-percent disabling.  The aggravation 
of the disability is manifested by occasional bowel 
incontinence.  (emphasis added). 

In order to compensate you for the aggravation of 
the disease, we have assigned a separation 
evaluation for the bowel incontinence...

The Veteran filed a claim for increased ratings to include a 
TDIU in January 2006.  This claim was denied by the VARO in 
June 2006.  In an interim action the VARO increased the 
rating assigned for bowel incontinence from 10 to 30 percent 
from February 19, 1995, so the appellate issues became those 
shown on the cover of this decision.

In September 2008, the Board remanded the case for 
development of the evidence on the current appellate issues.  
That action had been accomplished and the case is returned to 
the Board for final appellate review.  


FINDINGS OF FACT

1.  The Veteran's pre-service irritable bowel syndrome (IBS) 
alone (absent fecal incontinence) was severe, but no more, as 
it has been since service.

2.  The Veteran also has occasional involuntary fecal 
incontinence and wears pads on the rare occasions when he 
goes out of the house; he has shown mild external hemorrhoids 
on occasion, and he does not exhibit such impairment of 
sphincter control as to result in extensive leakage or more 
often than not have fairly frequent involuntary bowel 
movements.

3.  The Veteran has service connection for a combined overall 
30 percent disability rating (with the IBS rated at the 
maximum of 30 percent for current findings minus the pre-
existing 30 percent degree of baseline disability) plus the 
30 percent for bowel incontinence. 

4.  The Veteran has not worked in years and has received SSA 
benefits for some time due to his overall bowel problems.  

5.  A preponderance of the overall evidence, including expert 
opinions, is against a finding that the Veteran is unable to 
work or obtain and retain substantially gainful employment by 
virtue solely of his service-connected disabilities if one 
deducts that severe IBS impairment that preexisted service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome [minus the 30 percent baseline that 
pre-existed service] have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.22, 4.114, Diagnostic Code 
7319 (2008).

2.  The criteria for a rating in excess of 30 percent for 
bowel incontinence have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2008).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and (other than 
with regard to additional expert opinion which will be 
addressed below), that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for an increased rating and TDIU; and he has 
affirmatively indicated by his actions and words that he 
fully comprehends what is required.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
symptoms in this case have been relatively static throughout 
and staging is unnecessary.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


III.  General Pertinent Factual Background

Clinical records are in the file relating to the Veteran's 
symptoms before, during and since service.  All of these have 
been reviewed.  He was in service for 23 days of which some 
18 were in hospital.  His private physicians and others had 
provided data in service as to his pre-service status which 
included a 9-year history of repeated episodes of vomiting 
and diarrhea, distress associated with stressful situations; 
abdominal cramping and loose stools followed by episodes of 
constipation, rapidly filling marked bowel irritability and 
episodes showing irritable bowel syndrome.  Various studies 
including barium and upper gastrointestinal series showed a 
gastric diverticulum in the upper third of the body of the 
stomach and an extremely irritable duodenal bulb and mucous 
colitis.

Extensive clinical reports are in the file from private and 
VA sources and including from the Social Security 
Administration (SSA).  All of these have been reviewed.

On the VA 2008 examination, he said he was taking a packet of 
Questran daily and had not felt this good in 50 years and had 
formed stools.  The earlier studies were reviewed and a 
colonoscopy from September 2007 was negative.  He had been 
told by a VR&E specialist that he could not perform his past 
relevant work or other work existing in significant numbers 
in the national economy.  The examiner noted he had 3-5 runny 
stools daily and a burping, belching problem on an hourly 
basis and that his diet is not a seeming factor.  He said he 
had an occasional fecal leakage for which he used a pad on 
occasion.  A note from a private physician dated in October 
2008 reported chronic irritable bowel for which he takes 
multiple medications, 4-5 bowel movements daily with 
intermittent episodes of incontinence.  The Veteran was said 
to feel that he could not hold a job primarily because of 
irregular bowel movements.  His current medications included 
1-2 packets of Questran daily, Gas-X, Imodium, Pepto-Bismol, 
analpram cream and Mylanta.   His course since onset was 
described as improved and stable on medications.

The Veteran said he had had nausea about 3 times a week and 
would vomit about 1-3 times a month.  He said he had 
persistent, daily diarrhea.  He said he had a cramping pain 
in the right lower quadrant, constant or nearly so, of 
moderate degree.  He had had ulcerative colitis many decades 
ago but continued to have flatulence and fatigue.  On 
examination he had no signs of malnutrition, anemia or 
distention, colic or such symptoms.  He said his usual 
occupation was in real estate but he had not worked since 
1995.  The impairment on his daily life of the IBS symptoms 
was graded as from none to mild to moderate at most.  He had 
had occasional rectal bleeding with anal itching, burning, 
diarrhea, and pain with swelling.  He reported having had 
hemorrhoids about three times a year; there was no current 
hemorrhoid bleeding and no thrombosis recurrence.  He had had 
a hemorrhoid lysed in 1990.  He had a 6 mm. round and a 2 mm. 
round external hemorrhoid without other signs of prolapse, 
etc.

The Veteran reported a history of fecal incontinence for 
which he required pads.  He said he frequently had 
involuntary bowel movements.

The examiner opined that with regard to his employment and 
employability, the Veteran himself believed that he was 
incapable of obtaining and maintaining gainful employment due 
to his IBS and fecal leakage.  The examiner opined that 
anyone who had been unemployed for 21 years was not likely to 
seek employment in any capacity, sedentary or otherwise.  It 
was suggested that if he met the criteria, he might seek VR&E 
assistance towards some sort of a sedentary work in the home 
in other than real estate; he had last been evaluated in 
1995, and he would have problems in the private sector. 

His attorney later added that he had frequent explosive 
diarrhea and rarely leaves his house; that when he does go 
out, he uses a pad.  And that he has severe hemorrhoids which 
are due to his IBS.

Irritable bowel syndrome
Specific Criteria and Analysis

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service.  38 C.F.R. § 
4.22.  See also Cotant v. Principi, 17 Vet. App. 116, 129 
(2003).

Irritable bowel syndrome is ratable as 10 percent evaluation 
when there is moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is assignable for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
DC 7319 (2009).

The Board notes that a 30 percent evaluation represents the 
maximum available benefit under DC 7319.  Moreover, the Board 
finds that no alternate diagnostic codes are relevant to the 
disability at issue.  Indeed, there are relatively few 
symptoms of vomiting and no showing of weight loss such as to 
warrant consideration under DCs 7306, 7323, or 7346, for 
ulcers, colitis, or hiatal hernia, respectively.  The bowel 
incontinence is considered below.

As far as the irritable colon syndrome itself is concerned, 
it was clearly severe before and since service (with the 
increase being reflected only in the incontinence addressed 
below).  A review of the aggregate file shows that at no time 
have symptoms been such that other considerations were 
applicable.  This is consistent with recent private and VA 
examinations in October 2008, and for that matter, in keeping 
with the comments by the Veteran and his attorney.  

As previously noted, the Veteran's irritable bowel syndrome 
disability rating is the highest assignable under Diagnostic 
Code 7319.  However, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b). Here, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate that the 
Veteran's service-connected disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment other than contemplated within the schedular 
criteria.  

Bowel incontinence
Specific Criteria and Analysis

Impairment of sphincter control of the rectum and anus 
resulting in complete lack of sphincter control is assigned a 
100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.  
Impairment of sphincter control resulting in extensive 
leakage and fairly frequent involuntary bowel movements is 
assigned a 60 percent rating.  Impairment of sphincter 
control resulting in occasional involuntary bowel movements, 
necessitating wearing of pad is assigned a 30 percent rating. 
Impairment of sphincter control resulting in constant slight, 
or occasional moderate leakage is assigned a 10 percent 
rating. 

One interpretation of "impairment of sphincter control", as 
stated in Diagnostic Code 7332, is that the nerve damage 
results in an involuntary relaxation of the sphincter. 
Another interpretation is that any impairment of sphincter 
control resulting in occasional involuntary bowel movement 
and necessitating wearing a pad, meets the criteria for a 30 
percent rating, regardless of the mechanism of that 
impairment of sphincter control.  In other words, the 
regulatory language is ambiguous.

The Veteran is competent to relate the symptom of leakage.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). In this 
regard, the Board acknowledges the Veteran's testimony 
regarding constant leakage, but also notes that the history 
provided by the Veteran at his latest VA examination is in 
direct contradiction to his prior testimony.  It is the duty 
of the Board as the fact finder to determine the credibility 
of the testimony and other lay evidence.  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  The terms "slight," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Accordingly, his 
fecal leakage and whether it is or is not precipitous 
particularly on those rare occasions when he may leave the 
home, has been addressed in the broadest possible spectrum 
for compensation purposes.  Likewise, because the Veteran is 
sometimes required to wear a pad, he has been given the 
benefit of the doubt in that regard in the recently assigned 
increased and certainly ample 30 percent rating.  All in all, 
and giving him the benefit throughout, these findings have 
been constant throughout the course of this claim and appeal, 
but on no sustained occasion have they been such as to 
warrant more than 30 percent.

The Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate that the Veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment other than contemplated 
within the schedular criteria.  

TDIU
Specific Criteria and Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. 

If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

In this case, the Veteran's attorney has vigorously 
reiterated and has suggested that VA is simply ignoring that 
he is in receipt of SSA benefits and that these reflect the 
same disabilities as those for which he is service connected 
and should thus be binding on VA.  The Board would respond 
that it is certainly not ignoring that fact, but it is of 
limited significance and relevancy in this case.  As the 
attorney is undoubtedly aware, VA and SSA benefit criteria 
are not the same.  SSA considers all facets of the 
disability, but in TDIU cases, VA addresses only those which 
are service-connected and for which compensation is in order.  
If the Veteran was claiming for VA pension rather than 
compensation benefits, the SSA grant might be pivotal.  But 
his claim is for TDIU, and in this instance, there is a 
significant deduction for the preexisting problems, leaving 
the Veteran with a single 30 percent disability rating for 
service-connected fecal incontinence disability as opposed to 
the aggregate more all encompassing gastrointestinal 
disability as considered by SSA for comparable unemployment 
benefits. 

On a special VA examination in October 2008, the Veteran 
expressed the opinion that his irritable bowel problems, 
which he has had since childhood, should be rated as 100% 
disabling as he has been unable to work since 1987, and had 
been on disability since 1995.  He is certainly entitled to 
make observations but he is not qualified to render nexus or 
other adjudicative or medical judgments in that regard.  He 
is reminded that while he has had the problems since youth, 
and may well be unable or disinclined to work, certainly in 
some situations as a result, this is certainly not 
necessarily due to his 23 days of military service, and that 
is the sole basis for which his claim is herein considered.

The Board finds that extraordinary efforts have been 
exercised in this case to fully develop the pertinent 
evidence to the extent feasible; and that the medical 
opinions now of record are based on the aggregate file, are 
consistent with the evidence of record and each other, and 
provide a solid basis for a final determination in this case.  
It is unnecessary to delay a decision any further for 
additional expert commentary in that regard.

As discussed at length above, and for the reasons therein 
described, the Veteran's service-connected disabilities are 
rated as 30 and 0 (the latter computed as 30 current 
disability minus 30 percent for preexisting disability) 
percent disabling, respectively.  Accordingly, he does not 
meet the schedular criteria for a TDIU.

Alternatively, a TDIU may also be granted on an 
extraschedular basis .  However in this regard, a review of 
the objective evidence does not support the Veteran's claim 
of unemployability.  To the contrary, the aggregate clinical 
evidence and the detailed and comprehensive medical expert 
opinions, including most recently in 2008, all reflect that, 
although the Veteran may well be unemployable, and his 
gastrointestinal problems are probably primarily culpable in 
that regard, his service-connected disabilities alone [given 
that which pre-existed and must be removed from the equation] 
do not preclude substantially gainful (i.e., more than 
marginal) employment.  These opinions are of high probative 
value, because they are based on the entire file and have 
identified handicaps in a concise and directed manner, being 
fully aware of the Veteran's history, contentions, testimony, 
and past work experience.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302-303 (2008) (whether a medical opinion is 
based on sufficient facts and information is an important 
indicator of the probity of that opinion); see also Friscia 
v. Brown, 7 Vet. App. 294 (1995).

Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned rating.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairments from his disabilities 
are in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which the Veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 30 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b).

In summary, the evidence of record does not demonstrate that 
the Veteran is unable to obtain or maintain substantially 
gainful employment solely as a result of his service-
connected disabilities including when one takes into 
consideration those segments thereof which pre-existed 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

An increased initial evaluation for service-connected bowel 
incontinence, evaluated as 30 percent disabling, is denied.

An initial increased (compensable) evaluation for service-
connected irritable bowel syndrome [after a 30 percent 
deduction for impairment existing prior to service under the 
provisions of 38 C.F.R. § 4.22], is denied.

Entitlement to a TDIU is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


